In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 22, 1995, which denied his motion, in effect, for leave to reargue a prior order dated December 7, 1994, *243denying his application for leave to amend his notice of claim and dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
When a motion denominated as one to renew is predicated upon information which could have been raised at the time of the original motion and was not, and the plaintiff has offered no excuse for failing to present the evidence at that time, the motion to renew is in actuality a motion to reargue, the denial of which is not appealable (Marine Midland Bank v Freedom Rd. Realty Assocs., 203 AD2d 538, 539; Bartolo v South Nassau Communities Hosp., 198 AD2d 204; Mgrditchian v Donato, 141 AD2d 513). Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.